DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, line 5 through page 4, line 12, filed 16 June 2021, with respect to claims 1-10 have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792) has been withdrawn; and, the rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792). as applied to claim 1 above, and further in view of Matsubara et al. (US 7,479,351) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792) in view of Komura et al. (US 20110033705).
Claim 1:	JP ‘792 discloses a carbon fiber aggregate wherein the carbon fiber aggregate comprises a carbon fiber of 0.3400 nm or more (0.36 - 0.24 nm)(paragraph [0010]) in crystallite spacing (d002) in accordance with an X-ray diffraction method, and has an average fiber diameter of 10 to 900 nm (20 – 1000 nm)(paragraph [0009]).
JP ‘792 carbon fibers having a powder volume resistivity at a packing density of 0.8 g/cm3 of 4.00 x 10-2 Ω cm or less (0.04 Ω cm or less).
3 of 4.00 x 10-2 Ω cm or less (0.008 Ω cm – 0.015 Ω cm).
	JP ‘792 and Komura et al. disclose melt-spinning without using a solvent (JP ‘792, paragraphs [0020]-[0021] discloses “…In the case of a melt-spinning method, a water-soluble resin and a water-insoluble resin may be melted and kneaded and thin spun…, and Komura et al. disclose a melt spinning method that is similar to that instantly disclosed (i.e. similar in terms of melt-spinning without an organic solvent, temperature during stretching, method of insolubilization (stabilization) treatment, and graphitization conditions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber aggregate of JP ‘792 to comprise a carbon fiber aggregate having a powder volume resistivity at a packing density of 0.8 g/cm3 of 4.00 x 10-2 Ω cm or less, as taught by Komura et al..
	One having ordinary skill in the art would have been motivated to make the modification to provide an ultrafine carbon fiber that would have exhibited high crystallinity, high electrical conductivity, and no branched structure.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein further given that the JP ‘792 combination discloses carbon fibers made by a method 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein further given that the JP ‘792 combination discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of the JP ‘792 combination render obvious a variation coefficient of an effective fiber length of 35% or higher and 90% or lower. 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘792 further discloses an average aspect ratio is 80 or more and 10000 or less (10 to 200 as per paragraph [0009]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein further given that the JP ‘792 combination discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of the JP ‘792 combination render obvious wherein an average effective fiber length (A) and an average fiber length (B) satisfy the following formula (1):
0.500 < A/B < 0.900 ... Mathematical Formula (1).
Claim 6:	The rejection of claim 5 is as set forth above in claim 1 wherein further given that the JP ‘792 combination discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of the JP ‘792 combinaiton render obvious a compression recovery degree represented by the following formula (2): 

of 50% or higher and 90% or lower.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘792 discloses a method for producing the carbon fiber aggregate, method comprising:
(1)    a fiberizing step of forming a composition composed of a thermoplastic resin and a mesophase pitch in a molten state, thereby fiberizing the mesophase pitch to obtain a resin composite fiber; 
(2)    a stabilizing step of stabilizing the resin composite fiber to obtain a resin composite stabilized fiber (infusibilization, as per paragraph [0012] and [0027]); 
(3)    a thermoplastic resin removing step of removing the thermoplastic resin from the resin composite stabilized fiber to obtain a stabilized fiber (after removing the water-soluble resin, e.g., polyvinyl alcohol {PVA} as per paragraph [0011] and [0026])); and 
(4)    a heating and firing step of heating the stabilized fiber at 1,000°C or higher and lower than 2400°C under an inert atmosphere to obtain a carbon fiber (i.e.. graphitizing as per paragraph [0030]).
	JP ‘792 and Komura et al. disclose melt-spinning without using a solvent (JP ‘792, paragraphs [0020]-[0021] discloses “…In the case of a melt-spinning method, a water-soluble resin and a water-insoluble resin may be melted and kneaded and thin 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber aggregate of JP ‘792 to comprise a fiberizing step of forming a composition composed of 100 parts by mass of a thermoplastic resin and 1 to 150 parts by mass of a mesophase pitch in a molten state, thereby fiberizing the mesophase pitch to obtain a resin composite fiber.
	One having ordinary skill in the art would have been motivated to make the modification to provide an ultrafine carbon fiber that would have exhibited high crystallinity, high electrical conductivity, and no branched structure.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792) in view of Komura et al. as applied to claim 1 above, and further in view of Matsubara et al. (US 7,479,351).
JP ‘792 and Komura et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	The JP ‘792 combination, in particular, JP ‘792 discloses an electrode mixture, the electrode mixture layer comprising the carbon fiber aggregate as set forth above in claim 1.
The JP ‘792 combination does not disclose an active material layer for a nonaqueous electrolyte secondary battery.
Matsubara et al. discloses an electrode mixture layer for a nonaqueous electrolyte secondary battery (1), the electrode mixture layer comprising:
a carbon fiber aggregate (col. 7: 4-7) and
an electrode active material (abstract). See also entire document.
	Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber aggregate of the JP ‘792 combination by incorporating the electrode active material of Matsubara et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode material for a lithium secondary battery having a high Si content and a microcrystalline structure that would have increased the charge and discharge and improved the cycle characteristics. 
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 wherein the JP ‘792 combination further discloses an electrode, the electrode comprising the electrode comprising the electrode mixture as set forth above in claim 
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1 and 8 wherein the JP ‘792 combination further discloses a nonaqueous electrolyte secondary battery (Figure 1 of Matsubara et al.) comprising the electrode mixture layer for a nonaqueous electrolyte secondary battery as set forth above in claim 8.
Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 16 June 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729